Coley v New York City Hous. Auth. (2015 NY Slip Op 00479)





Coley v New York City Hous. Auth.


2015 NY Slip Op 00479


Decided on January 20, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2015

Tom, J.P., Saxe, Feinman, Clark, Kapnick, JJ.


13988 305176/11

[*1] Denise Coley, Plaintiff-Respondent,
vNew York City Housing Authority, Defendant-Appellant.


Cullen and Dykman, New York (Joseph C. Fegan of counsel), for appellant.
Segal & Lax, New York (Patrick D. Gatti of counsel), for respondent.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about January 17, 2014 which, insofar as appealed from as limited by the briefs, denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant failed to establish its entitlement to judgment as a matter of law in this action where plaintiff was injured when she slipped and fell on ice in defendant's parking lot. Issues of fact exist concerning the sufficiency of defendant's snow and ice removal efforts, whether such efforts could have created or exacerbated the icy condition that caused plaintiff's fall, and whether defendant had notice of the condition (see Sprague v Profoods Rest. Supply, LLC, 77 AD3d 585 [1st Dept 2010]; Lebron v Napa Realty Corp., 65 AD3d 436 [1st Dept 2009])
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 20, 2015
CLERK